                                                                                        FILED
                                                                               2018 Oct-23 PM 04:41
                        UNITED STATES DISTRICT COURT                           U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA
                            Northern District of Alabama
                                 Office of the Clerk
                          Room 140, 1729 5th Avenue North
                            Birmingham, Alabama 35203
                                  (205) 278-1700

Sharon N. Harris                                                         Joe Musso

Clerk                                                                  Chief Deputy



                         NOTICE OF REASSIGNMENT

        This case is being reassigned from Judge Virginia Emerson Hopkins to

Judge Liles C. Burke. Please use case number 4:17-CV-516-LCB-JEO on all

subsequent pleadings.

DATED: October 23, 2018

                                             SHARON N. HARRIS, CLERK



                                             By:__Kimberly Clark_______
                                                  Deputy Clerk

SNH: kwc

xc:     Judges
        Counsel
